     Case Case
          2:20-cr-00221-JCM-DJA
               2:20-cr-00221-JCM-DJA
                                *SEALED*
                                     Document
                                         Document
                                              17 Filed
                                                  16 09/03/20
                                                       Filed 09/02/20
                                                                 Page Page
                                                                      1 of 31 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6378
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00221-JCM-DJA -00059-
                                                    VCF0000-XXX
10                  Plaintiff,                       Motion to Unseal Case

11          v.

12   JOSE MANUEL ARMENTA-LIERA,
       aka “Jose Manuel Armenda,”
13
                   Defendant.
14

15

16          The United States of America, by and through its attorneys, Nicholas Trutanich,

17   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

18   for entry of the proposed Order unsealing the above-captioned case.

19          In support of its motion, the Government states:

20      1. On or about July 10, 2020, a Complaint was filed with the Court, charging Mr.

21   Armenta-Liera with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien Found in the

22   United States. See ECF No. 1, 2:20-mj-00563-BNW.

23

24

25

26
     Case Case
          2:20-cr-00221-JCM-DJA
               2:20-cr-00221-JCM-DJA
                                *SEALED*
                                     Document
                                         Document
                                              17 Filed
                                                  16 09/03/20
                                                       Filed 09/02/20
                                                                 Page Page
                                                                      2 of 32 of 3



1       2. Mr. Armenta-Liera made an initial appearance before the Court on or about July

2    14, 2020, and was ordered detained pending trial. Id. at ECF Nos. 4, 12. Mr. Armenta-

3    Liera remains detained by the U.S. Marshals Service.

4       3. Mr. Armenta-Liera has signed a plea agreement with the United States, and this

5    Court has set a change of plea hearing for October 16, 2020. This case was not sealed when

6    before the Magistrate Court, but when set before this Court, it was designated as sealed.

7       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

8    that keeping it sealed is not necessary.

9           DATED this 2nd day of September, 2020.

10                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
11

12                                                     //s//
                                                ______________________________
13                                              JARED L. GRIMMER
                                                Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25
                                                   2
26
     Case Case
          2:20-cr-00221-JCM-DJA
               2:20-cr-00221-JCM-DJA
                                *SEALED*
                                     Document
                                         Document
                                              17 Filed
                                                  16 09/03/20
                                                       Filed 09/02/20
                                                                 Page Page
                                                                      3 of 33 of 3



1

2
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00221-JCM-DJA -00059---

5                   Plaintiff,                            Order Unsealing Case

6           v.                                            (Proposed)

7    JOSE MANUEL ARMENTA-LIERA,
       aka “Jose Manuel Armenda,”
8
                           Defendant.
9

10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Jose Manuel Armenta-Liera, is unsealed.
                       3rd
14          DATED this ____ day of September, 2020.

15                                                        By the Court:

16                                                _________________________________
                                                  Daniel J. ____________________________
                                                            Albregts
17                                                          Honorable
                                                  United States        JamesJudge
                                                                 Magistrate   C. Mahan
                                                            United States District Judge
18

19

20

21

22

23

24

25
                                                      3
26
